In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00194-CR



         JOHNATHAN LEE WOOD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 8th District Court
              Hopkins County, Texas
              Trial Court No. 1323123




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       Our review of the clerk’s record, the supplemental clerk’s record, and the reporter’s record

in this case indicates that they contain “sensitive data” as that phrase is defined in Rule 9.10 of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth

date, a home address, and the name of any person who was a minor at the time the offense was

committed.” TEX. R. APP. P. 9.10(a)(3). The clerk’s record, the supplemental clerk’s record, and

volumes one through six of the reporter’s record contain the name of a person who was a minor at

the time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record, the supplemental clerk’s record, and volumes one through six of the reporter’s

record contain sensitive data, we order the clerk of this Court or her appointee, in accordance with

Rule 9.10(g), to seal the electronically filed clerk’s record, the supplemental clerk’s record, and

volumes one through six of the reporter’s record.

       IT IS SO ORDERED.

                                                       BY THE COURT

Date: March 6, 2019




                                                  2